DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Notice of Allowance is responsive to communications filed on June 2, 2022, in which Applicant amended claims 1, 4-8, 10-12, 16, 18 and 20.
Claims 1-20 are allowed as per examiner's amendment below.

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: The prior art of record does not teach or suggest, either solely, or in combination, a method performed by a device as recited by independent claim 1. In particular, the prior art of record does not teach or suggest, either solely, or in combination, the limitation "filtering the sensor data, based on filtering information, to obtain filtered sensor data, the filtering information including at least one of information identifying one or more types of sensor devices, information identifying a signal strength, or information identifying a range of signal strengths," when considered in combination with the remaining limitations of claim 1.
Independent claims 8 and 16 recite analogous limitations and, therefore, are allowed for the same reasons given above. In light of these reasons, all pending claims are allowed over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192